KERNER, Circuit Judge
(dissenting).
I agree that, ordinarily, in an action to recover damages for personal injuries, the elements of which negligence consists must be proved by the plaintiff and the burden of proof rests upon him. True, negligence is not to be presumed solely fr-om the fact that some event occurred causing injury. But, if it is shown that the injury complained of resulted from an accident which in itself is indicative of negligence, the happening of the accident, plus the attending circumstances, may be sufficient from which negligence may be inferred.
Here the complaint charged that defendant failed to maintain the crane and cables in a condition of repair sufficient to prevent injury to decedent. There was evidence that no inspection had been made of the cables and hooks for more than nine months prior to the accident; that prior to the accident the Terminal Company had used the crane and cables in question to-lift material heavier than five tons causing the cables to stretch; and that Heintz reported that fact to defendant’s superintendent, who refused to repair the cables. There was evidence that the crane and' cables were under the management of the-defendant and there Was evidence that the accident was such as does not ordinarily occur except in the absence of due care.
There was no evidence that decedent failed to properly hook the box at his corner or that any omissi-on on his part was the cause of the accident. No one testified that decedent had not fastened the box properly and kept the short chains taut as Heintz raised the box. On the contrary, there was evidence that before the box was raised, the cables and hooks were taut; that Heintz could tell by the feel of his levers that the box had been hooked at all corners; and that it was not until the box had been raised eight inches that the box swerved and struck the deceased. In such a situation, in my opinion, the question of negligence on the part of the defendant was properly submitted to the jury. Baltimore & Ohio Southwestern R. Co. v. Hill, 84 Ind.App. 354, 148 N.E. 489; and Cummings v. National Furnace Co., 60 Wis. 603, 18 N.W. 742, 20 N.W. 665.
I would affirm the judgment.